DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a resectoscope operating handle and electrode fitting method according to claim 2”, claim 13 recites a method claim and depends from apparatus claim 2, therefore the relationship between claim 13 and claim 2 is unclear, which renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigaki et al. (US 4994062 A), hereinafter Nishigaki.
Regarding claim 1, Nishigaki discloses a resectoscope operating handle and electrode fitting structure, comprising a slider ([Col. 6, lines 39-45]; Figures 6, 8, & 9—element 63) of a resectoscope operating handle and a binding post ([Col. 6, line 57 – Col. 7, line 3]; Figure 8—elements 71, 72, & 73) of an electrode ([Col. 6, line 57 – Col. 7, line 3]; Figure 6—element 5), wherein the slider has a front surface ([Col. 6, line 57 – Col. 7, line 3]; Figure 6, 8, & 9—element 63 & 69; said front surface of the slider 63 containing the electrode inserting hole 69; the front surface view shown in Figure 8) and a back surface ([Col. 6, line 57 – Col. 7, line 3]; Figure 6, & 9—element 63 & 69; said back surface of the slider 63 being opposite to the front surface), the front surface of the slider is provided with a mounting groove for mounting the binding post ([Col. 6, lines 43-55]; Figures 6, 7, &  8—element 64; electrode receptacle 64); an end surface of the binding post is perpendicular to the front surface of the slider ([Col. 6, line 43 – Col. 7, line 3]; Figures 8 & 9—element 72; end grip 72 of binding post structure 71 is shown as perpendicular to front surface); and the binding post is mounted in the mounting groove ([Col. 6, line 43 – Col. 7, line 3]; binding post 71 is screwed into the center axis of the mounting groove 64), and an axial direction of the binding post is perpendicular to a plane where the handle is located ([Col. 7, lines 4-6]; Figure 6—element 74; Binding post 71 & 72 is shown as perpendicular to the plane where handle 74 is located).
Regarding claim 9, Nishigaki discloses all of the limitations of claim 1, as described above. 
Nishigaki further discloses wherein the fitting structure further comprises a sealing plug made of a soft elastic material ([Col. 6, lines 30-38]; Figure 6—element 61; O-ring), a distal end of the operating handle has a handle locking head ([Col. 6, lines 14-29]; Figure 6—element 53) for being fixed with a proximal end of an inner sheath ([Col. 6, lines 14-29]; Figure 3—element 2), a proximal end of the operating handle is used to connect a proximal end of a rod portion of an endoscope ([Col. 3, lines 50-57] & [Col. 7, line 10-15]; Figure 4—element 4), a distal end of the rod portion of the endoscope extends in the direction of the electrode ([Col. 3, lines 50-57] & [Col. 3, line 65 – Col. 4, line 2]; Figure 4—elements 5 & 9), and the sealing plug is arranged between the proximal end of the inner sheath and the handle locking head ([Col. 6, lines 30-38]; Figure 6—element 53 & 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki in view of Fan (US 20110295066 A1), hereinafter Fan.
Regarding claim 10, Nishigaki discloses all of the limitations of claim 9, as described above. 
Nishigaki further discloses wherein the sealing plug is cylindrical ([Col. 6, lines 30-38]; Figure 6—element 61; the sealing plug 61 is an O-ring), 
Nishigaki does not disclose wherein the sealing plug is provided with two through holes in the axial direction, each through hole is used for allowing the rod portion of the endoscope and the electrode rod of the electrode to pass through, the proximal end of the inner sheath is provided with a limiting surface for abutting against a distal end of the sealing plug, a side wall of the proximal end of the inner sheath wraps the sealing plug and is fixedly connected to the handle locking head, and a proximal end of the sealing plug abuts against the handle locking head.
Fan teaches a resectoscope operating handle and electrode fitting structure comprising a slider ([0083]; Figure 3—element 134), an electrode ([0070] & [0082]; Figure 3, 7, & 22—element 111), an endoscope ([0073]; Figure 3, 7, & 22—element 108 & 110), a sealing plug made of an elastic material ([0084], [0121], & [0122]; Figure 7 & 22—element 151), a handle locking head ([0112], [0113] & [0121]; Figure 3, 7, & 22—element 180) for being fixed with a proximal end of an inner sheath ([0112], [0113], & [0121]; Figure 22—element 150 & 153), wherein the sealing plug ([0121] & [0122]; Figure 7 & 22—element 151) is provided with two through holes in the axial direction ([0121] & [0122]; Figure 7, 13, 21, & 22—elements 179a & 179b; sealing plug 151 has first and second bores for receiving respective first and second instruments 110 & 111), each through hole is used for allowing the rod portion of the endoscope and the electrode rod of the electrode to pass through ([0121]; Figure 7 & 22—element 110, 111; the sealing plug 151 defines first and second bores 179a & 179b for receiving first and second instruments 110 & 111), the proximal end of the inner sheath is provided with a limiting surface for abutting against a distal end of the sealing plug ([0121] & [0133]; Figure 13 & 22—elements 150, 153, 178a, & 178b; element 150 defines a recessed region 178a & 178b configured to receive the sealing plug 151), a side wall of the proximal end of the inner sheath wraps the sealing plug ([0121] & [0122]; Figure 13 & 22—elements 150, 153, 178a, & 178b—sides walls of recessed regions 178a & 178b) and is fixedly connected to the handle locking head ([0121]; Figure 22—element 180), and a proximal end of the sealing plug (28) abuts against the handle locking head ([0121]; Figure 22—element 180).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the sealing plug and handle locking head, as taught by Fan, as both references and the claimed invention are directed toward resectoscopes containing an electrode and an endoscope. As disclosed by Fan, the sealing plug and handle locking head configuration allows for the electrode and endoscope to extend in a sliding and sealed engagement ([0121]), the configuration also provides the benefit of reducing the likelihood of binding the instruments when urging them through the working end of the instrument ([0122]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the teachings of Fan, as described above, as such a modification would allow for the electrode and endoscope to extend in a sliding and sealed engagement, and reduce the likelihood of binding the instruments when urging them through the working end of the instrument. 
	Regarding claim 11, Nishigaki in view of Fan disclose all of the limitations of claim 10, as described above. 
	Fan further teaches wherein the sealing plug ([0121] & [0122]; Figure 7 & 22—element 151) and the inner sheath are in interference fit ([0121]; Figure 22—element 150 & 153; the sealing plug is received within recessed region 178a & 178b, such that the sealing plug is positioned in compression), and after the proximal end of the inner sheath (and the handle locking head are tightly connected, the sealing plug is compressed and deformed and closely fits an inner wall of the proximal end of the inner sheath ([0121]; Figure 22—elements 150, 151, 153, & 180).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the sealing plug and handle locking head, as taught by Fan, as both references and the claimed invention are directed toward resectoscopes containing an electrode and an endoscope. As disclosed by Fan, the sealing plug and handle locking head configuration allows for the electrode and endoscope to extend in a sliding and sealed engagement ([0121]), the configuration also provides the benefit of reducing the likelihood of binding the instruments when urging them through the working end of the instrument ([0122]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the teachings of Fan, as described above, as such a modification would allow for the electrode and endoscope to extend in a sliding and sealed engagement, and reduce the likelihood of binding the instruments when urging them through the working end of the instrument. 
	Regarding claim 12, Nishigaki in view of Fan disclose all of the limitations of claim 11, as described above. 
	Fan further teaches wherein the bottom surface of the sealing plug is further provided with a protrusion, and the protrusion can be inserted into a notch on a side wall of the handle locking head and can circumferentially position the sealing plug ([0121] & [0122]; Figure 22—elements 151 & 180; bottom portion of sealing plug 151 is shown as extending into a notch of handle 180).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the sealing plug and handle locking head, as taught by Fan, as both references and the claimed invention are directed toward resectoscopes containing an electrode and an endoscope. As disclosed by Fan, the sealing plug and handle locking head configuration allows for the electrode and endoscope to extend in a sliding and sealed engagement ([0121]), the configuration also provides the benefit of reducing the likelihood of binding the instruments when urging them through the working end of the instrument ([0122]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing plug and handle locking head, as disclosed by Nishigaki, to include the teachings of Fan, as described above, as such a modification would allow for the electrode and endoscope to extend in a sliding and sealed engagement, and reduce the likelihood of binding the instruments when urging them through the working end of the instrument. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the Nishigaki reference provides a teaching for a resectoscope operating handle and electrode fitting structure comprising a slider with a mounting groove, an electrode binding post, wherein the binding post is configured to be embedded in the slider along the mounting groove to lock an electrode to the slider ([Col. 6, line 39 – Col. 7, line 3]; Figures 6 & 8—elements 63, 64, & 71), wherein the mounting groove is a U-shaped groove and the U shaped groove penetrates a left side surface of the slider ([Col. 6, line 38-55]; Figure 8—element 64; the electrode receptacle is portrayed as a groove having 3 side walls, with two side walls leading to an opening on the slider near binding post 71), an inner groove wall of the U-shaped groove comprising grooves so that the binding post can be screwed into the receptacle/groove ([Col. 6, line 57 – Col. 7, line 3]), and wherein the slider is fixed to one end of a connecting bridge of the resectoscope handle ([Col. 8, lines 6-12]; Figure 6—element 99); however, Nishigaki fails to teach wherein the U-shaped groove comprises a C-shaped groove and an arc shaped groove, and wherein the binding post comprises an post cover, an inner shell, and an outer shell forming a housing assembly, wherein the housing assembly is provided with a limiting mechanism for limiting the axial movement of the outer shell and inner shell and a second limiting mechanism for limiting the circumferential rotation of the inner shell. The Karasawa reference (US 4744361 A) provides a teaching for a resectoscope and electrode fitting structure comprising a slider with a mounting groove, the mounting groove comprising a groove (screw hole) ([Col. 5, lines 28-35]; Figure 1—elements 36 & 48), and a binding post comprising a post cover ([Col. 5, lines 28-35]; Figure 1—element 52), an inner shell ([Col. 5, line 63 – Col. 6, line 11]; Figure 1—element 51), and an outer shell ([Col. 5, line 63 – Col. 6, line 11]; Figure 1—element 61), the binding post configured to be screwed into the mounting groove to secure an electrode to the slider; however, the Karasawa reference fails to provide a teaching for the U-shaped groove comprises a C-shaped groove and an arc shaped groove, and wherein the binding post comprises a housing assembly provided with a limiting mechanism for limiting the axial movement of the outer shell and inner shell and a second limiting mechanism for limiting the circumferential rotation of the inner shell. The examiner further notes that no other reference or combination of references have been found to disclose, fairly suggest, or make obvious each and every limitation set forth in dependent claim 2. 
Conclusion
Accordingly, claims 1 & 8-13 are rejected. Claims 2-8 are objected to as being dependent on a rejected base claim. Claim 13 is rejected under 35 U.S.C 112(b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        


/M.D.T./
Examiner, Art Unit 3794